Citation Nr: 1206753	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel







INTRODUCTION

The Veteran served on active duty from January 1980 to February 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO) which, in pertinent part, denied service connection for PTSD.  


FINDING OF FACT

The Veteran's claimed in-service personal assault is adequately supported by objective evidence of record and the Veteran is shown by competent medical evidence to have PTSD etiologically related to this confirmed in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following three elements: [1] a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2011). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) (2011).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy." Id.  

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2011). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200   (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843  (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In the present case, the Veteran has identified a stressor based on an in-service personal assault.  In several lay statements, and during the course of his VA psychiatric treatment, the Veteran described his in-service stressor which occurred in August 1980.  The Veteran indicated that at the time of his enlistment, he was approached by military police working for CID who were looking for an informant.  He indicated that although he was not an informant, he was nonetheless labeled as a "narc" and was harassed, threatened, and beaten because of this.  He indicated that he feared for his life.  He described a specific incident where a member of his platoon, Private C. took his radio or tape deck.  When he asked for it, Private C. hit him in the face with it.  A fight started, and the Veteran hit Private C. in the skull with the tape deck.  He reported that the other platoon members then beat him until he lost consciousness.  He recalled being sent into the emergency field hospital, then to Berlin for medical care.  He indicated that after the incident, he stayed at a German friend's home.  He reported that both he and Private C. received an Article 15.  Thereafter, he was transferred to a different company but continued to be harassed and threatened.  He indicated that he always had to watch his back.  The indicated that he could not take it anymore and went AWOL.  At that point, he spoke to a Brigade Chaplin who helped him to get out of the military.

In the present case, the Board finds that the Veteran's reported stressor, and specifically, the incident which occurred in August 1980, has been verified by objective findings from the Veteran's service personnel records and service treatment records.  A record of formal counseling associated with the Veteran's personnel records shows that the Veteran and Private C. were fighting in an alcohol-related incident.  The Veteran reported that Private C. hit him in the head with a tape deck, but it appeared that it was actually the Veteran who hit Private C. with the tape deck.  It was noted that the Veteran was perceived to be drunk.  The Veteran stated that other soldiers in the platoon were picking on him - calling him a "narc."  The Veteran was severely beaten.  Both the Veteran and Private C. were sent to the hospital.  When the Veteran was questioned as to why the incident occurred, he reported that he was harassed by platoon members and was "pushed too far."  

Service treatment records dated in August 1980 show that the Veteran was seen in the emergency room for facial trauma after a fight.  He had puffiness, small lacerations, mild conjunctival hemorrhage in the left eye, swelling and abrasions to the nose, and a possible facial fracture.  The Veteran reported that he was struck in the face and head with fists and a portable radio with possible loss of consciousness.  

An August 1980 follow-up report associated with personnel records shows that the Veteran's performance in service was very weak.  The Veteran was not receptive to instruction or training.  He was noted to have a dense, limited attention span, was very nervous, and was unresponsive to criticism.  It was noted that the Veteran tried hard, but when he failed, he refused to try again.  

Service treatment records and personnel records reflect of behavioral changes following the August 1980 incident and indicate continued fighting or assaults on the Veteran.  The Veteran was transferred to another military duty assignment.  He had continued problems with the military due to "substandard attitude and performance" and continued to be cited for disciplinary problems.  Service treatment records show that the Veteran was seen in the mental health clinic for a situational adjustment problem in October 1980.  

Service personnel records show that in October 1980, the Veteran received an Article 15 for missing class, starting a fight, receiving a notably low score on a mortar gunner's examination, walking out of class, and going to sick call instead of attending class.  In contrast, an October 1980 note from the Veteran's guidance counselor regarding his progress and conduct at a non-military community college shows that the Veteran never demonstrated any disciplinary problems in school, was polite and courteous, and his teachers praised his participation in class.  

Service treatment records dated in November 1980 show that the Veteran was hit directly on the nose by a fist the prior day.  X-rays revealed a fracture of the nasal bones.  December 1980 Mental Health center notes show that the Veteran seemed depressed with signs of nervousness.  The Veteran reported that he was extremely nervous, disoriented, and was losing sleep.  The Veteran was reportedly under stress due to family, personal, and unit problems.  A March 1981 note shows that the Veteran was seen for a laceration in the left thigh.  The Veteran had been stabbed by a pocket knife while involved in a fight.  

A January 1982 report of psychiatric evaluation noted that the Veteran had trouble with the Army since his enlistment.  He had a rehabilitative transfer to another unit but continued to have problems.  He had no desire to be rehabilitated.  There was no mental illness observed.  A discharge was recommended.   The Veteran was recommended by his commanding officer for discharge due to his undeviating pattern of behavior and consistent rejection of all attempts by his chain of command for rehabilitation.

Service treatment records and personnel records clearly document the Veteran's reported in-service personal assault which occurred in August 1980.  They confirm that the incident occurred because the Veteran had been harassed by platoon members for being a "narc" and was "pushed too far."  Subsequent findings in the Veteran's service records further corroborate the Veteran's account.   38 C.F.R. § 3.304(f)(3) (2011).  They reflect continued physical injuries, psychiatric counseling where the Veteran was noted to have symptoms of nervousness, as well as continued disciplinary problems and problems with performance culminating in the Veteran's release from service. 

VA treatment records dated from 2007 to 2009 show that the Veteran receives current treatment for diagnosed of PTSD.  Specifically, May 2008 and September 2008 mental health treatment notes include a detailed description of the Veteran's identified in-service stressor.  His stressor statement is consistent with the statement provided to the Board and is verified by his service records.  The Veteran was found to have met the diagnostic criteria for PTSD in May 2008 and the assessment was signed by a VA nurse practitioner and a staff psychiatrist.  In September 2008, the Veteran was more specifically diagnosed with PTSD related to military trauma and the assessment was signed by a VA nurse practitioner and the Chief of Behavior Medicine at VA.  

As noted above the Veteran's identified in-service stressor has been verified by his service treatment records and service personnel records.   Additionally, VA psychiatrists have confirmed the Veteran's present diagnosis of PTSD, and have related it directly to the Veteran's identified in-service stressor based on personal assault.  According to the United States Court of Appeals for Veterans Claims (Court or CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board finds that VA mental health treatment notes dated in May 2008 and September 2008 are probative in this case.  They identify a current diagnosis of PTSD based on a full psychiatric evaluation of the Veteran, meet the DSM-IV criteria for a psychiatric diagnosis, and relate the Veteran's diagnosed PTSD to his in-service stressor which was described in detail in the examination reports.  The stressor reported by the Veteran during the course of his VA treatment has been consistent and has been verified by objective findings in his service personnel records and service treatment records.  May 2008 and September 2008 psychiatric evaluations were signed by two different VA psychiatrists.  The Board finds, therefore, that VA mental health treatment records provide competent and credible medical evidence showing that the Veteran has currently diagnosed PTSD etiologically related to his verified in-service stressor.

The Veteran's claimed stressor, an in-service personal assault, has been verified by service personnel records and service treatment records, and two different VA psychologists have found that the Veteran has a diagnosis of PTSD related to his identified in-service stressful incident.  In light of the foregoing, the Board finds that service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


